Order entered October 1, 2021




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-21-00180-CV

  BAPA BROOKLYN 2004, LLC AND JONATHAN BLOUNT, Appellants

                                       V.

    MICHAEL A. AND MARIA D. TWIEHAUS REVOCABLE LIVING
                      TRUST, Appellee

                On Appeal from the 116th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-11504

                                    ORDER

      Before the Court is appellants’ September 30, 2021 third motion for

extension of time to file their brief on the merits. We GRANT the motion. We

ORDER the brief tendered to this Court by appellants on August 16, 2021 filed as

of the date of this order.


                                            /s/   CRAIG SMITH
                                                  JUSTICE